Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 5, 6, 7, 8, 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Applicant’s claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
and in the specification. However, the term “units” cannot be found in the Specification as originally filed to provide sufficient support for the amended language.  As such the amended constitutes new matter in the preliminary amendment according to MPEP 608.04(b) 

608.04(b) New Matter by Preliminary Amendment [R-10.2019]
A preliminary amendment present on the filing date of the application (e.g., filed along with the filing of the application) is considered a part of the original disclosure. See MPEP § 714.01(e) and § 602. A preliminary amendment filed after the filing date of the application is not part of the original disclosure of the application. See MPEP § 608.04(a). For applications filed on or after September 21, 2004, the Office will automatically treat any preliminary amendment under 37 CFR 1.115(a)(1) that is present on the filing date of the application as part of the original disclosure. Applicants can avoid the need to file a preliminary amendment by incorporating any desired amendments into the text of the specification, even where the application is a continuation or divisional application of a prior-filed application. Applicants are strongly encouraged to avoid submitting any preliminary amendments so as to minimize the burden on the Office in processing preliminary amendments and reduce delays in processing the application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alec Richter; How To Make ABS Juice, Glue, and Slurry; or  US Pub 20080234399 see abstract, pages 1-5, Example 1 and paragraphs [0025], [0033], [0060], [0061]. 

With regard to claim 1, applicants claim is directed to a method for recovering and converting acrylonitrile butadiene styrene (ABS) liquid plastic, the method comprising: 
starting from 110 units of ABS adding 60 units of acetone; 
continuing to add acetone in 5 unit increments based on a desired final viscosity,  mixing until all of the ABS is impregnated by the acetone;
allowing the mixture to stand for 5 hours in a closed container; 
then mixing again to obtain a homogeneous mixture; 
and allowing the mixture to stand for 24 hours at rest.

The reference by Alec Richter discloses various processes for recovering and transforming ABS plastic and for forming suspensions of different consistency of this 
Similarly, the reference US Pub 20080234399 discloses in paragraph [0033] “…a large part of the polymeric material is amorphous, and more preferably the plastics comprise one or more homo- and copolymers selected from the group of polystyrene (PS), acrylonitrile-butadiene-styrene or (ABS), (SAN), (ASA), polymethylmethacrylate (PMMA), soft polyvinyl chloride (PVC) and polyolefins such as polyethylene (PE) and polypropylene (PP). “ 
The reference ‘399 further states, paragraph [0060] The invention thus also relates to polymers recycled according to the reference, in particular ABS- recyclate, containing less than 0.1 wt %, preferably less than 0.05 wt %, most preferably less than 0.025 wt %, in particular less than 0.01 wt % of organic solvent, based on the total weight of the recycled polymers. It is preferred that these polymers reclamated according to the process of the present invention further contain less than 0.5 wt %, 
In paragraph [0043] the reference discloses that [t]he mixing time is typically in the range of 10 to 80 minutes, preferably between 20 and 60 minutes. The actual mixing time is dependent on the size of the waste material submitted to the mixing unit, mainly the extent to which the waste material is pulverized prior to mixing.
Note also Example 1 of ‘399 discloses the preparation of ABS-like polymers in paragraph [0061] which discloses 1500 kg acetone was mixed with 400kg ABS-containing waste material d from the automobile industry in a reactor with an agitation speed of 172 m/min.  After mixing, the resulting mixture was filtered over static sieve having 3 mm mesh, a self-cleaning dynamic sieve having 200 .mu.m mesh, and finally a self-cleaning dynamic sieve having 50 .mu.m mesh. About 100 kg of non-soluble material, mostly metallic parts and PP, but also PVC, PUR, POM, was removed this way. The filtrate was continuously pumped through these filtered. The concentration of plastics in the medium was about 20 wt %, as determined by measurement of the weight of the filtered plastics solution before and after heating for 30 minutes at 100.degree. C.
 In paragraph [0062] [t]he filtered medium was then concentrated to a plastics content (viscosity) of about 50 wt % by spraying it at 500 mbar and at 80.degree. C. into a vacuated container. The concentrated plastics solution was then preconditioned to a pressure of 4 bar using a first pump (Depa DL 40) and heated to a temperature of about 90.degree. C. 
employ particular amounts and/or parameters as known in the art, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971). One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 


claims 3 and 4, 
wherein, after the bond between the components of the ABS, acrylonitrile, butadiene and styrene, is broken, the mixture is treated with refining and filtering mechanisms for packaging; further comprising adding dye to the mixture after the bond is broken.
Dependent claim 3, relating to the steps of refining, filtering or adding a colorant, as well as claim 4 directed to the addition of a dye after bond is broken, do not contain any technical features or limitations that would be not have been obvious to the skilled artisan since it concerns steps that fall within the usual practice of a person skilled in the art in the technical field. 
With regard to the coloring agent, e.g. dye, note US Pub 20080234399 discloses in paragraph [0025] “…it is understood polymeric material and all inorganic and organic materials related therewith, such as additives, fillers, pigments, lubricants, softeners and other property improvers commonly applied in polymeric applications.
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ a coloring agent to the ABS mixture to produce a pigment as desired. Generally, is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 
US Pub 20080234399 paragraph [0046] which discloses in “[t]he treatment in step i) also comprises the removal of non-soluble non-plastic materials from the mixture of plastics and solvent. This treatment can involve filtration, magnetic separation and/or the addition of additives, dependent on the kind of other materials present in the waste products.“  Consequently, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ various types of filtration systems to recover the ABS since such is a customary practice and thus well-known in the art.
Lastly, the bond between the compounds of the ABS would inherently be broken during the reclaiming process and would inevitably result from the combining of the acetone and ABS moiety as shown by each of the prior art references. 
With regard to claim 5, wherein: the units are grams; the 110 grams of ABS is obtained from a conventional 120 gram can; and the method yields the homogenous mixture in an amount between 170 grams and 190 grams.
  The reclaiming of ABS is well-known in the art from various sources including cans of varying sizes. Applicants have not set forth unobvious results stemming therefrom and thus the claims do not contain any technical features or limitations that would be not have been obvious to the skilled artisan since it concerns steps that fall within the usual practice of a person skilled in the art in the technical field. 


With regard to claim 6 
directed to a method for recovering and converting acrylonitrile butadiene styrene (ABS) liquid plastic, the method comprising: starting from 108 units of ABS, adding 60 units of acetone; continuing to add acetone in 5 unit increments based on a desired final viscosity; mixing until all of the ABS is impregnated by the acetone; allowing the mixture to stand for 5 hours in a closed container; then mixing again to obtain a homogeneous mixture; and allowing the mixture to stand for 24 hours.
Note discussion of claim 1 and 3 above. 

With regard to claim 7, 
wherein: the units are grams; the 108 grams of ABS is obtained from a conventional 120 gram can; and the method yields the homogenous mixture in an amount between 170 grams and 190 grams.
	Note discussion regarding claim 5 above. 

With regard to claim 8, 
wherein, after the bond between the components of the ABS, acrylonitrile, butadiene and styrene, is broken, the mixture is treated with refining and filtering mechanisms for packaging.
Note discussion regarding claims 3 and 4 above.


With regard to claim 9, 
further comprising adding dye to the mixture after the bond is broken.
	Note discussion regarding claim 4 above.  

In conclusion, in view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765